ACCEPTED
                                                                                                                                       02-15-00124-CV
                                                                                                                           SECOND COURT OF APPEALS
                                                                                                                                 FORT WORTH, TEXAS
                                                                                                                                 12/15/2015 8:46:44 AM
                                                                                                                                        DEBRA SPISAK

WI           G I N G T O N &                           D       A N K E S R E I T E R, L . L . P .
                                                                                                                                                CLERK



 
                                                                                                             RECEIVED IN
                                                                                                       2nd COURT OF APPEALS
                                                                                                         FORT WORTH, TEXAS
December 15, 2015                                                                                      12/15/2015 8:46:44 AM
                                                                                                           DEBRA SPISAK
Via Efiling                                                                                                     Clerk
Court of Appeals
Second District of Texas
Attn: Clerk
401 W. Belknap, Suite 9000
Fort Worth, Texas 76196

Re:        Court of Appeals No. 02-15-00124-CV
           Trial Court Case No. 2013-40749-362

Dear Clerk:

Please consider this letter our written request for a copy of the first supplemental reporter’s record
filed by the Court Reporter in the above matter on or about December 14, 2015. Please contact our
office for the firm FedEx account number.

Thank you for your attention in this matter. Please feel free to contact our office with any questions.

Respectfully,


Jessica Cannon, CP
Certified Paralegal

/jrc

cc:        Kimberly Sims
 
 
 
 
 
 
 
 
 
 
W:\DOCUMENT\CLIENTS\S\Standard Renewable Energy, LP\Hobby Lobby Lien\Appeal\Correspondence\COA02.121515.reporter record.docx
 
    3010 Broadmoor Lane | Flower Mound, Texas 75022 | 972.691.3677 Phone | 972.691.5633               Facsimile | www.texasbuslaw.com


    A Texas Registered Limited Liability Partnership Including One or More Professional Corporations